MEMORANDUM **
Under Atwater v. City of Lago Vista,1 an otherwise lawful arrest for driving without a license would not violate the Fourth Amendment. But in this case, unlike in Atwater, Campos’s arrest violated state law.2 Our opinion in United States v. Mota holds that if state law prohibits arrest for the offense, then a search incident to the arrest is not a search incident to a lawful arrest, and any evidence obtained from the search must be suppressed.3 Under Mota, therefore, the search of Campos’s car that turned up the cocaine was not a search incident to a lawful arrest for driving without a license. According to Bingham v. City of Manhattan Beach, Mota survives Atwater.4 Appellee correctly points out that the Supreme Court of California, in People v. McKay, found Mota unpersuasive.5 But we are not at liberty to reject controlling circuit precedent because of that disagreement. REVERSED AND REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Atwater v. City of Lago Vista, 532 U.S. 318, 121 S.Ct. 1536, 149 L.Ed.2d 549 (2001).


. See Cal. Veh.Code § 12801.5(e).


. United States v. Mota, 982 F.2d 1384, 1389 (9th Cir. 1993).


. Bingham v. City of Manhattan Beach, 341 F.3d 939, 950 (9th Cir.2003).


. People v. McKay, 27 Cal.4th 601, 117 Cal. Rptr.2d 236, 41 P.3d 59, 70-71 (2002).